EXHIBIT C

 
 

March 1, 2020

 

USCIS Phoenix Lockbox
P.O. Box 21100
Phoenix, AZ 85036

 

Dear USCIS Phoenix Lockbox:

Reference is made to the attached STOKES INTERVIEW REFERRAL and
CASE CONTINUANCE letter issued by NYC USCTS immigration Services
Officer Lewis.

Pursuant to the attached, this is a formal complaint and request
for your office to investigate THE ABUSIVE RACIST DISRESPECTFUL
BEHAVIOR AND TREATMENT BY DHS/USCIS EXAMINER/OFFICER Iso LEWIS,
AND THE REST OF THE NEW YORK DHS FIELD OFFICE located at 26
Federal Plaza, Room 7-700, New York NY 10278 during our marriage
adjustment of status interview for my wife, Syliwia Manchanda.

The worst part of the way both me and my wife were treated (I am
one of the top immigration lawyers in New York City and the United
States, having practiced Immigration Law for nearly 20 years since
March 2002 in my own law practice on Wall Street, so I obviously
know what I am doing) was the way I50 Lewis, an African-American
woman, made subtly racist comments directed at my wife is who is
white and Polish (and a high level international fashion model),
and at me, who is Indian-American, while my young baby son Gabriel
Manchanda, 6 months old, was sitting on my wife’s lap during this
“interview,” which felt more like a Gestapo or KGB interrogation
than an immigration marriage interview.

This was coming on the heels of the New York DHS Field Office
making us wait, to be literally THE LAST PEOPLE TO BE INTERVIEWED
IN A ROOM OF 100s OF PEOPLE, even though we arrived on time at
1:42 PM for our 2 PM interview, only to be forced to sit and wait
until at least approximately 4:30 PM, with various DHS/USCIS
Officers floating around us, looking at us, making eye contact,
snickering behind our backs, making comments about me, my wife,
and my baby, hinting/insinuating/indicating how they were going to
screw mé because I am a famous immigration lawyer who happens to
be a Trump supporter and conservative, mocking us here and there
while my 6 month old baby cried hysterically, we had to change his
pampers in the waiting facility, and other horrific abuses,

When we finally were brought in for ur “interview,” ISO Lewis
constantly, in front of me and my baby son, insinuated that my
beautiful Polish wife was a prostitute, that I was marrying her
for fraudulent purposes, questioned the “bona fides” of our
marriage, mocked my profession as a leading New York City
immigration lawyer for the past 20 years who regularly appears on
FoxNews, CNN, CourtTV, MSNBC, I-24 News, Channel 2 News, Law &
Crime Network, having written and published 3 books about court
and government corruption (Deep State Defector i, I, and III),
and also write for nearly 10 online periodical newspapers.

Even more grotesquely, ISO Lewis began to parrot my ex-wife Sharie
Kruzic, who no doubt has filed hundreds of “poison pen” false

Lewis humiliatingly asking my current wife Sylwia “how much do I
pay my ex-wife in child support,” “when was the last time I saw my
Kids (my ex wife purposefully alienates my kids from me),” “how
often do I see my kids,” and other shitty comments that are really
none of her business, have nothing to do with our marriage or her
adjustment of status interview.

We gave this ISO Lewis a ton of documents required under the
immigration laws, including everything that is statutorily
required, such as tax and financial information, lease documents,
birth/marriage certificates, but ISO Lewis essentially “poo-pooced”
all. ef this, basically ignored it, and instead chose to insult,
harass, and mock us and our baby son, making my beautiful and
decent Christian wife from Poland, tear up and cry.

We explained countless times how in the past few years my famous
international model wife has come to the USA twice on a
tourist/visitor/business class visa, to also explore possibly
working for modeling agencies, meeting agents and major media,
making contacts, but that no paid for employment ever took place,
but all ISO Lewis kept trying to do was trip us up, trap us, and
make us Say something that wasn’t even true.

The marriage immigration interview should be a pleasant
experience, welcoming a foreign national to the United States as a
permanent resident, showing the good side of the United States,
not making my wife and baby cry with abuse, insults, mockery,
humiliation, racism, discrimination, intimidation, threats,
harassment, and fear.

Having practiced immigration law for nearly 20 years in New York
City and throughout the United States and Consular outposts all
over the world, I have never seen such an ugly, egregious,
disturbing, flippantly biased, humiliating, and abusive interview
for my clients and others.

And I certainly will. not accept it for me, my beautiful wife, and
my beautiful baby son Gabriel.
I need redress, justice, and a remedy now, otherwise I will be
pursuing federal court action and going to the newspapers.

This is what is wrong with Socialism/Communism - giving one human
being with all of their inherent bias, racist feelings, jealousy,
arrogance and abuse of power, abuse of law and authority to hurt
and harm others, especially my baby son and wife, and I will not
allow this to stand - hence my complaint and request for
investigation to your office.

Compiain No 42U-U0~USCI

thereol (USCIS CASE NO #3

$4 ‘ is : ss oo, i fag s
Uo, ne CSS 10 SOCGL1LG CI ON/ Ran :

6571

Koo 2}

Even further to my complaint above, we would also like to make you
aware Of ADDITIONAL possible retaliations/reprisals as prohibited
by 42 U.S.C. § 2000ee-1(e) which the DHS Office for Civil Rights
stated that if we suspect could be o¢curring, that we should bring
this to their attention immediately.

In their letter they wrote "Please note that Federal law forbids
retaliation or reprisal by any Federal employee against a person
who makes a complaint or discloses information to CRCL. 42 U.S.C.
$ 2000ee-1(e). If you believe that you or someone else is a victim
of such a reprisal, please contact us immediately."

AS you know I am a prominent immigration lawyer for nearly 20
years and today my wife and I received the attached humiliating
and insulting STOKES INTERVIEW NOTICE, whereby a husband and wife
are separated for hours, grilling the both of them because the
"immigration officer," in this case the racist African-American
sociopath ISO Lewis, suspects that our marriage is "not real.”

This after we have a 6 month old baby together, sitting on my
wife's lap, staring at this evil woman, the entire time.

Even for my own immigration clients over the past nearly 20 years,
Ihave rarely if ever received such a weird “STOKES INTERVIEW
NOTICE" as what we were mailed today.

Even worse, it was apparently mailed 02/18/2020, 4 days after we
made our original complaint, but fraudulently “post-dated"™
02/14/2020, the day that we actually made our original complaint,
which was even more sickeningly, "Valentines Day."

This awful ISO Lewis even mailed it to our old address, probably
to get the notice lost, even though we changed our new apartment
address online officially several times with official confirmation
notices weeks/months prior, verbally told her our new address in
the interview, and gave her the official address change
confirmation notice in the interview, itself.

Again, all of this needs to be investigated as another possible
violation of federal law 42 U.S.C. § 2000ee=1(e).

Please note that if these issues are not resolved within the next
few weeks we will be bringing a federal lawsuit under 42 § 1983
and other federal causes of action, in the federal Southern
District of New York court, for legal and equitable relief, in the
tens of millions of dollars, naming any and all parties referenced
herein as co-defendants.

We cc’ed all of this to Aaron Horne (Acting Chief USCIS Contact
Center), NY FBI Field Office, Us Department of Justice Civil
Rights Division, DHS Civil Rights Division.

We would also like to make YOu aware of possible other
earlier retaliations/reprisals ag prohibited by 42 U.S.C. §
2000ee-l(e) which they stated that if we suspect could be
occurring, that we should bring this to their attention
immediately.

AS you know I am a prominent immigration lawyer for nearly 20
years and I have never received such a weird "client inquiry/phone
call" as what is displayed below.

When I contacted this person I was told that the normal results of
complaining about a DHS or USCIS Personnel was "death" and "direct
energy weapons” and other such disturbing comments.

I don't know if this person was a legitimate prospective client, a
friend of the person that T complained about (180 Lewis), her
representative, a private investigator, or what.

Ali I know is that it has thoroughly freaked me and my wife out,
like a Ku Klux Klan cross burning on our front yard, and needs to
be investigated as a possible violation of federal law 42 U.S.c. §
2000¢e-1 (e).

To that end please immediately and urgently (1) reconsider/revoke
the attendant STOKES INTERVIEW REFERRAL NOTICE and CASE
CONTINUANCE LETTER, (2) grant Applicant’s adjustment of status to

permanent residence and (3) any other remedies, without any
further undue delay.

Respectfully submitted,

Rahul Manchanda, Esq.

 

cc: Susan Quintana, Field Office Director, NYC Field Office
